Citation Nr: 1520985	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-21 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in East Hartland, Connecticut


THE ISSUE


Entitlement to payment of or reimbursement for private medical services provided from January 8, 2013, through January 18, 2013, under 38 U.S.C.A. § 1725 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1960 to June 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in East Hartland, Connecticut. 

The Board reviewed the paper VHA file; the Veteran does not currently have electronic claims files in the Veterans Benefits Management System (VBMS) or Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands the claim on appeal for additional development.  In his August 2013 substantive appeal, the Veteran requested a Travel Board hearing at his local RO; however, the record contains no indication that the hearing was ever scheduled or held in connection with this appeal.  A remand is required so that the RO may schedule the requested hearing to satisfy due process.  See 38 U.S.C.A. § 7017(b), (d)-(e) (West 2014); 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local RO.  Provide him and his representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2014) and associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




